United States Court of Appeals
                     For the First Circuit

No. 16-2148

                         TODD MCKEAGUE,

                      Plaintiff, Appellant,

                               v.

     ONE WORLD TECHNOLOGIES, INC.; RYOBI TECHNOLOGIES, INC.;
                     HOME DEPOT U.S.A., INC.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Mark G. Mastroianni, U.S. District Judge]


                             Before

                 Torruella, Lynch, and Kayatta,
                         Circuit Judges.


     Alfred Paul Chamberland, Law Office of Alfred Chamberland,
Robert Gerard LaFlamme, and Law Office of Robert G. LaFlamme on
brief for appellant.
     Anthony V. Agudelo and Sugarman, Rogers, Barshak & Cohen,
P.C. on brief for appellees.


                          June 8, 2017
            KAYATTA, Circuit Judge.         This appeal arises out of a

civil case in which the plaintiff's two lawyers did nothing to

prosecute    the   plaintiff's     claims   within   generous   deadlines,

received a second chance, and then failed to oppose a pending

motion for summary judgment.        On such a record, we find that the

district court did not abuse its discretion in failing to grant

yet another reprieve.

                                     I.

             Todd McKeague suffered injuries to his hand while using

a table saw.    In late 2014, he sued the three defendants, claiming

that they were responsible for a defect in the design of the saw

that proximately caused his injuries.        Defendants removed the suit

to federal court.      In April of 2015, the parties filed a discovery

plan that the district court approved and adopted as an order under

Federal Rule of Civil Procedure 16(b).             The plan required the

parties to complete fact discovery by December 31, 2015.                 It

further     required   plaintiff    to    serve   expert   disclosures   by

January 29, 2016, and it required defendants to serve expert

disclosures by March 11, 2016. Expert depositions were to be taken

by April 29, 2016.       After the case was assigned to a new judge,

the court modified the order slightly to require that all discovery

requests be served by December 31, 2015, with fact discovery to be

completed within sixty-five days. The court also set May 31, 2016,

as the deadline for filing summary judgment motions, and June 30,


                                    - 2 -
2016, as the response date.   Trial was scheduled for September 19,

2016.   All in all, this was plenty of time within which to conduct

pretrial proceedings in ordinary course.

           Defendants   thereupon    propounded   discovery,   serving

interrogatories and document requests and deposing plaintiff, all

well within the deadlines.      Inexplicably, plaintiff served no

discovery before the December 31, 2015, deadline.        Instead, in

early February of 2016, and without leave of the court, plaintiff

belatedly served written discovery requests.      Plaintiff's counsel

prevailed upon defendants to assent to a motion to extend the

discovery deadline nunc pro tunc, but then never filed the motion.

           Worse yet, apparently plaintiff's counsel did not at the

outset retain an expert in this design-defect product-liability

case in which plaintiff concedes an expert is required in order to

get to trial.   See Triangle Dress, Inc. v. Bay State Serv., Inc.,

252 N.E.2d 889, 891 (Mass. 1969); Esturban v. Mass. Bay Transp.

Auth., 865 N.E.2d 834, 835–36 (Mass. App. Ct. 2007). But see Smith

v. Ariens Co., 377 N.E.2d 954, 957 (Mass. 1978) ("[I]n cases in

which a jury can find of their own lay knowledge that there exists

a design defect which exposes users of a product to unreasonable

risks of injury, expert testimony that a product is negligently

designed is not required.").        In his initial disclosures under

Federal Rule of Civil Procedure 26(a)(1) filed on June 12, 2015,

plaintiff identified Dr. Stephen Gass, David Fanning, and David


                               - 3 -
Fulmer (the cofounders of a table saw manufacturer in Oregon) and

Darry Robert Holt (a mechanical engineer) as possible expert

witnesses who could testify about the safe design of table saws

and the likelihood that defendants knew of safer alternative

designs for the saw that plaintiff alleged injured him, but

plaintiff noted in his disclosure that he had "not retained any

expert witness as of the date of this filing." In an interrogatory

answer served four months later on October 26, 2015, plaintiff

added another name to the list, stating that he might call as an

expert witness an engineer named Richard Montifusco.          Plaintiff's

counsel, however, did not retain Montifusco or any of the other

four possible experts at that time.         The final expert disclosure

deadline under the scheduling order came and went with no expert

designation by plaintiff.      Even when defendants subsequently and

timely   designated   their   own   expert,   plaintiff's   lawyers    were

nowhere to be found, seemingly content to make no effort at a

counter-designation.    Nor was this merely a problem of not filing

something;     plaintiff's    lawyers   had   retained   no   expert     to

designate.

             Plaintiff's counsel's cumulative neglect came to a head

when defendants timely and predictably filed a motion for summary

judgment on May 31, 2016.       Citing Enrich v. Windmere Corp., 616
N.E.2d 1081, 1084 (Mass. 1993), and a handful of other cases,

defendants argued in their motion, among other things, that the


                                    - 4 -
absence of any expert testimony was fatal to plaintiff's case given

that the table saw functioned properly and suffered from no defect

obvious to any layperson.

           Plaintiff's     counsel     thereupon      threw    themselves    (or,

rather, threw plaintiff) on the mercy of the court, asking that

instead of granting the well-grounded motion for summary judgment,

the court reopen discovery, set a new expert-disclosure deadline

for the plaintiff, order defendants to respond to plaintiff's

untimely discovery, and push back the date by which plaintiff

needed to oppose the summary judgment motion.                   To the likely

annoyance of the diligent defendants, the district court granted

the delinquents all they sought.           The net effect was to swap the

order of production, allowing plaintiff to designate an expert

after   defendants   had     already    done    so,    and     after   reviewing

defendants' summary judgment motion.            In other words, plaintiff

received both mercy and some arguable advantage.               Presumably, the

district   court   decided    that   any     prejudice    to    defendants   was

minimal, enough so to favor an outcome driven by the merits rather

than by plaintiff's counsel's neglect.          In its words, the district

court was "reluctant to excuse [plaintiff's counsel's] neglect,

but [was] unwilling to effectively prevent Plaintiff from pursuing

his case solely because of [it]."            The indulgence was complete,

granting plaintiff all the time requested, and more, and without

any sanction.


                                     - 5 -
              Having   evaded      the    potential    consequences     of     their

remarkable inattention to their client's case, plaintiff's lawyers

unfortunately       stayed    their      irresponsible    course.       The    new,

extended deadline for filing an opposition to the long-pending

motion for summary judgment came and went without anything -- even

a new motion for extension -- being filed on plaintiff's behalf.

On August 10, 2016, two days after the new deadline passed, the

district court dismissed the case for failure to prosecute and

failure to comply with scheduling orders.

              Twelve days after the case was dismissed -- yes, twelve,

not one or two -- plaintiff moved for reconsideration.                  He argued

he had timely retained an expert, but that the expert needed more

time to review a large number of documents received from defendants

on   August    2,   2016,    and   that    the    documents   should    have   been

delivered by defendants on August 1, 2016.                    Unimpressed, the

district court denied the motion for reconsideration.                  This appeal

followed.

                                          II.

              Confronted with repeated failures to comply with its

scheduling orders, the district court had considerable discretion

in deciding what to do.            Cf. Freeman v. Package Mach. Co., 865
F.2d 1331, 1341 (1st Cir. 1988).                 Perhaps it could have granted

yet another extension, although that might have caused one to

wonder if the court's orders meant anything at all.                      Vélez v.


                                         - 6 -
Awning Windows, Inc., 375 F.3d 35, 41 (1st Cir. 2004) ("[T]he

judicial process depends heavily on the judge's credibility. . . .

If he or she sets a reasonable due date, parties should not be

allowed    casually   to    flout    it   or    painlessly    to   escape     the

foreseeable consequences of noncompliance." (quoting Méndez v.

Banco Popular, 900 F.2d 4, 7 (1st Cir. 1990))). The district court

certainly could have imposed a monetary sanction on plaintiff or

counsel.   See Jones v. Winnepesaukee Realty, 990 F.2d 1, 5–6 (1st

Cir.   1993)   (approving     monetary    sanctions     levied     pursuant   to

Rule   16(f)   of   the    Federal   Rules     of   Civil    Procedure,     where

sanctioned     litigants    repeatedly    defied     court    orders).        The

question posed by this appeal is whether the district court also

had the discretion to dismiss the case. For the following reasons,

we hold that it did.

             We have previously held that when a litigant fails to

comply with court deadlines after having already been once granted

a reprieve from such a failure, and in the absence of a good

excuse, a district court's discretion in setting a sanction is

broad enough to include dismissal.             Tower Ventures, Inc. v. City

of Westford, 296 F.3d 43, 46 (1st Cir. 2002).                 But see García-

Pérez v. Hosp. Metropolitano, 597 F.3d 6, 9 (1st Cir. 2010) (per

curiam) (vacating dismissal where district court contributed to

case's extremely lethargic pace and did not clearly communicate

deadlines to litigants who failed to meet them). Here, plaintiff's


                                     - 7 -
counsel tried to excuse the ultimate failure by claiming that his

expert did not have enough time to review documents and form an

opinion.    Plaintiff's counsel, however, provided zero support for

this bald assertion. Moreover, the record shows that it took until

August 2, 2016, for defendants to produce the full complement of

documents only because plaintiff's counsel repeatedly neglected to

send back a protective order, and that plaintiff's counsel did not

even send the documents produced on August 1 and 2 to plaintiff's

expert until August 13, after the court had entered its order

dismissing the case.         The expert, too, formed an opinion within

six days and made no claim to the district court that he needed to

do much other than look at information and materials that had long

been available and in the hands of plaintiff's counsel.              Compare

Malot v. Dorado Beach Cottages Assocs., 478 F.3d 40, 44–45 (1st

Cir.   2007)   (finding   dismissal      inappropriate     where   plaintiffs

"offered legitimate reasons" for delays and "promptly informed"

defendants when it appeared they would likely miss a deadline),

with Hooper-Haas v. Ziegler Holdings, LLC, 690 F.3d 34, 39 (1st

Cir. 2012) (approving entry of default against party that willfully

ignored    deadlines   and    provided   no   reasonable    excuse   for   its

malfeasance).

            The district court acted well within its discretion in

dismissing the instant case, especially when one considers that

the court's dismissal order simply ended a case that just as easily


                                   - 8 -
could have ended had the court chosen to rule on the unopposed,

long-pending summary judgment motion.            At the time the case was

dismissed, defendants' non-frivolous motion for summary judgment

was pending, and plaintiff had neither submitted opposition to

defendants' motion nor moved for an enlargement of time to do so.

Plaintiff essentially asks us to find that a district court abuses

its discretion unless it not only delays ruling on an unopposed

motion for summary judgment, but also sua sponte extends the

deadline for responding to such a motion when the plaintiff himself

is silent.     Such a proposed rule makes no sense in light of our

decisions stating that a district court may refuse even a proper

request for more time to oppose summary judgment if the request is

not timely.    See Pina v. Children's Place, 740 F.3d 785, 794 (1st

Cir. 2014) (noting that a litigant can move for more time under

Rule   56(d)   where   he   can   show   that   he   "cannot   present   facts

essential to justify [his] opposition," Fed. R. Civ. P. 56(d), but

such motion need only be granted when "timely" and "authoritative,"

because "Rule 56(d) is designed to minister to the vigilant, not

to those who slumber upon perceptible rights" (quoting Mass. Sch.

of Law at Andover, Inc. v. Am. Bar Ass'n, 142 F.3d 26, 45 (1st

Cir. 1998))); cf. Ramos-Peña v. New P.R. Marine Mgmt., Inc., 2 F.

App'x 19, 22 (1st Cir. 2001) (per curiam) (unpublished opinion)

(finding no abuse of discretion in district court's refusal to




                                    - 9 -
reconsider denial of motion for extension of time to submit

opposition to opponent's motion for summary judgment).

              Like the district court, we prefer that adjudications be

driven by the merits of a case rather than the neglect of counsel.

See Malot, 478 F.3d at 43 (recognizing a "strong presumption in

favor of deciding cases on the merits"); Young v. Gordon, 330 F.3d
76, 81 (1st Cir. 2003) (citing HMG Prop. Inv'rs, Inc. v. Parque

Indus.     Rio    Canas,   Inc.,    847 F.2d 908,   917    (1st     Cir.   1988))

(recognizing the "salutary policy favoring the disposition of

cases    on      the   merits").      As    the      district    court    implicitly

recognized, though, at some point this preference takes a backseat

to   the    important      goals    of    maintaining     a     fair   and      orderly

adversarial process.         Even schoolchildren know that changing the

rules mid-course to benefit someone who flouted them creates subtle

and even substantial risks of unfairness.                 Such changes increase

uncertainty, introduce delay, raise costs, and invite further

violations by others.            Our case law evidences these competing

considerations.        On the one hand, "dismissal ordinarily should be

employed as a sanction only when a plaintiff's misconduct is

extreme."         Young, 330 F.3d    at   81    (citing    Enlace      Mercantil

Internacional, Inc. v. Senior Indus., Inc., 848 F.2d 315, 317 (1st

Cir. 1988)); see also Esposito v. Home Depot U.S.A., Inc., 590
F.3d 72, 79 (1st Cir. 2009) (finding dismissal inappropriate where

the district court levied "a fatal sanction . . . for a single


                                         - 10 -
oversight"); Benitez-Garcia v. Gonzalez-Vega, 468 F.3d 1, 5 (1st

Cir. 2006) (reversing dismissal where there was "no pattern of the

plaintiffs repeatedly flouting court orders").       On the other hand,

"disobedience of court orders, in and of itself, constitutes

extreme   misconduct   (and,   thus,   warrants   dismissal)."   Tower

Ventures, 296 F.3d at 46 (citing Cosme Nieves v. Deshler, 826 F.2d
1, 2 (1st Cir. 1987)); see Young, 330 F.3d at 81.

           The bottom line is that we grant a district court wide

discretion in deciding how best to balance these considerations

fairly in a particular case.       See Batiz Chamorro v. P.R. Cars,

Inc., 304 F.3d 1, 4 (1st Cir. 2002); Aoude v. Mobil Oil Corp., 892
F.2d 1115, 1117 (1st Cir. 1989).       The district court has a better

sense of the underlying equities, the bona fides of counsel's

explanations, and the likelihood that a dispensation will make a

difference.   Here, given the failure of plaintiff's lawyers to

prosecute his claim and their repeated flouting of reasonable

deadlines, the district court demonstrated a reasonable sense of

nuance in doing the necessary balancing.

           Affirmed.




                                - 11 -